Case 2:12-bk-26069-RK      Doc 331 Filed 04/09/19 Entered 04/09/19 16:18:53                Desc
                             Main Document    Page 1 of 6


  1   ANTHONY A. FRIEDMAN (State Bar No. 201955)
      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  2   10250 Constellation Boulevard, Suite 1700
  3   Los Angeles, California 90067
      Telephone: (310) 229-1234
  4   Facsimile: (310) 229-1244
      Email: aaf@lnbyb.com
  5
      Attorneys for Alfred H. Siegel, Chapter 7 Trustee
  6

  7
                              UNITED STATES BANKRUPTCY COURT
  8
                               CENTRAL DISTRICT OF CALIFORNIA
  9
                                       LOS ANGELES DIVISION
 10
      In re                                          )    Case No. 2:12-bk-26069-RK
 11
                                                     )
      ALLEN B. SHAY,                                 )    Chapter 7
 12
                                                     )
                                                          REPLY OF CHAPTER 7 TRUSTEE
 13                                                  )
                                                          TO DEBTOR’S OPPOSITION TO
                            Debtor.                  )
 14                                                       MOTION       FOR     ORDER
                                                     )
                                                          DISALLOWING CLAIM NO. 14
                                                     )
 15                                                       FILED BY ALLEN SHAY
                                                     )
 16                                                  )
                                                     )
 17                                                  )
                                                     )    Hearing Date:
 18                                                  )    Date: April 16, 2019
 19                                                  )    Time: 2:30 p.m.
                                                     )    Place: Courtroom 1675
 20                                                  )           255 E. Temple Street
                                                     )           Los Angeles, California
 21                                                  )
                                                     )
 22
                                                     )
 23                                                  )
                                                     )
 24

 25

 26

 27

 28


                                                     1
Case 2:12-bk-26069-RK        Doc 331 Filed 04/09/19 Entered 04/09/19 16:18:53              Desc
                               Main Document    Page 2 of 6


  1          TO THE HONORABLE ROBERT N. KWAN, UNITED STATES BANKRUPTCY

  2   JUDGE, CLAIMANT AND DEBTOR ALLEN B. SHAY AND ALL INTERESTED

  3   PARTIES:

  4                                                REPLY

  5          On March 16, 2017, the Debtor filed a proof of claim, which claim is denominated on the

  6   Court’s claims registry as Claim No. 14 (“Claim No. 14”). Pursuant to Claim No. 14, and based

  7   upon the boxes checked (or not checked) on the proof of claim form, it appears that the Debtor is

  8   asserting a general unsecured claim in the amount of $10,000. However, the description for the

  9   basis of Claim No. 14 provides “plumbing of property while under trustee’s possession,

 10   landscape and maintenance of property under trustee’s possession.”

 11          The Trustee filed his Motion for order disallowing Claim No. 14 on the basis that (1) the

 12   Trustee did not authorize the Debtor to incur the alleged expenses set forth in Claim No. 14 and

 13   (2) the buyers of the real property purchased the real property “as is, where is” without any

 14   representations or warranties.   Further, the Trustee’s motion opposes the allowance of Claim

 15   No. 14 on the basis that, to the extent the Debtor is seeking an administrative claim pursuant to

 16   11 U.S.C. §503, the Debtor has not provided any evidence that the expense incurred was actual

 17   and necessary or benefitted the Debtor’s estate.

 18          The opposition filed by Debtor seemingly asserts that Claim No. 14 is an administrative

 19   claim on the basis that it was necessary to address the plumbing issue for the Debtor’s estate.

 20   First, the Debtor does not provide any justification for failing to comply with 11 U.S.C. § 503(b)

 21   for seeking Court approval of an administrative claim.     Second, there is no showing that the

 22   Debtor actually paid any funds to address the plumbing issue. Third, the Debtor has provided

 23   no admissible evidence that the plumbing issue was urgent or required immediate attention,

 24   especially in light of the fact that the buyers of the property were aware of the issue and

 25   notwithstanding proceeded with closing the sale of the property. Lastly, it appears, having not

 26   addressed the issue, that the Debtor has abandoned Claim No. 14 with respect to the request for

 27   cost of landscaping.

 28   ///


                                                         2
Case 2:12-bk-26069-RK      Doc 331 Filed 04/09/19 Entered 04/09/19 16:18:53                Desc
                             Main Document    Page 3 of 6


  1          The court has broad discretion to determine whether a claim for an administrative

  2   expense is, in actuality, an administrative expense. In re Dakota Indus., Inc., 31 B.R. 23, 26

  3   (Bankr.D.S.D.1983). Bankruptcy courts should strictly scrutinize claims and narrowly construe

  4   the terms “actual” and “necessary.” Matter of Patch Graphics, 58 B.R. 743, 745

  5   (Bankr.W.D.Wis.1986). See, Grantham v. Eastern Marine, Inc., 93 B.R. 752, 754

  6   (Bankr.N.D.Fla.1988); In re Sinclair, 92 B.R. 787, 788 (Bankr.S.D.Ill.1988). The burden of

  7   proof to demonstrate that the claim is an administrative claim is upon the movant. Sinclair, 92

  8   B.R. at 788; Patch Graphics, 58 B.R. at 745. The movant must also show “that the expenses

  9   were reasonable, necessary and benefited the estate.” In re Hendersonville Bowling Center, Inc.,

 10   65 B.R. 963, 965 (Bankr.M.D.Tenn.1986). The Patch Graphics court stated that “the expense in

 11   question must be shown to have been ‘actual and necessary.’ ” 58 B.R. at 745.

 12          “In order for a claim on a postpetition expense to be allowed as an administrative priority

 13   claim, an estate must actually make beneficial use of any value received in exchange for the

 14   incurring of the expense.” In re Right Time Foods, Inc., 262 B.R. 882, 884

 15   (Bankr.M.D.Fla.2001).

 16          The party asserting an administrative claim bears the burden of proving that the claim

 17   should be allowed. “The claimant has the burden of proving entitlement to an administrative

 18   expense by preponderance of the evidence.” In re Kmart Corporation, 293 B.R. 905, 909

 19   (Bankr.N.D.Ill.2003). “The burden of proving an entitlement to an administrative expense is on

 20   the claimant.” In re Central Idaho Forest Products, 317 B.R. 150, 155 (Bankr.D.Idaho 2004).

 21          Here, there is no showing that the Debtor in fact paid for any of the services purportedly

 22   obtained as set forth in Claim No. 14.   In addition, there is no showing or admissible evidence

 23   that the plumbing repairs or the landscaping were urgent or necessary or whether the purported

 24   services provided any benefit to the estate. At no time did the Trustee authorize the Debtor to

 25   incur the charges on behalf of the estate and, at the time, the Trustee was in the process of

 26   obtaining court approval of the sale of the property (the sale order was entered December 27,

 27   2016), which the buyers purchased on an “as is, where is” basis with no representations or

 28   warranties. Moreover, the buyers were aware of the plumbing issue and proceeded to close


                                                      3
Case 2:12-bk-26069-RK        Doc 331 Filed 04/09/19 Entered 04/09/19 16:18:53               Desc
                               Main Document    Page 4 of 6


  1   escrow on the sale of the property.

  2          Based on all the foregoing, the Trustee believes that Claim No. 14 should not be allowed

  3   as an administrative claim or a general unsecured claim. Alternatively, if the Court believes it is

  4   appropriate, the Trustee is amenable to allowing Claim No. 14 as a late-filed general unsecured

  5   claim that is subordinated to all other filed claims.

  6                                             CONCLUSION

  7          For the reasons set forth above and in the Motion, the Debtor respectfully requests that

  8   the Court enter an order (i) granting the Motion in its entirety; (ii) sustaining the Debtor’s

  9   objection to Claim No. 14 and disallowing Claim No. 14 in its entirety; and (iii) granting such

 10   other and further relief the Court deems just and proper.

 11   Dated: April 9, 2019                   LEVENE, NEALE, BENDER,
                                                  YOO & BRILL L.L.P.
 12

 13
                                                     By:   /s/ Anthony A. Friedman
 14                                                         ANTHONY A. FRIEDMAN
                                                     Attorneys for Alfred H. Siegel,
 15                                                  Chapter 7 Trustee for the Bankruptcy Estate
                                                     Of Allen B. Shay
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                        4
Case 2:12-bk-26069-RK                Doc 331 Filed 04/09/19 Entered 04/09/19 16:18:53                                       Desc
                                       Main Document    Page 5 of 6

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
  3
      A true and correct copy of the foregoing document entitled REPLY OF CHAPTER 7 TRUSTEE TO
  4   DEBTOR’S OPPOSITION TO MOTION FOR ORDER DISALLOWING CLAIM NO. 14 FILED BY
      ALLEN SHAY will be served or was served (a) on the judge in chambers in the form and manner
  5   required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On April 9, 2019, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  8
          •     Marvin B Adviento madviento@wrightlegal.net,
  9             ggrant@wrightlegal.net;sbennett@wrightlegal.net
          •     Lawrence R Boivin lboivin@boivinlaw.com, lrboivin@gmail.com
 10       •     Patrick K Bruso bruso005@umn.edu
          •     Joseph C Delmotte ecfcacb@aldridgepite.com,
 11             JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
          •     Mark D Estle mdestle@estlelaw.com
 12       •     Anthony A Friedman aaf@lnbyb.com
          •     Philip J Giles pgiles@allenbarneslaw.com, mvasquez@allenbarneslaw.com
 13       •     Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
          •     Ezedrick S Johnson PASADENALAWCENTER@SBCGLOBAL.NET,
 14             ESJOHNSON@SBCGLOBAL.NET
          •     Nate Kraut ngkraut@sbcglobal.net, ngkraut@hotmail.com
 15       •     Ron Maroko ron.maroko@usdoj.gov
          •     Marisol A Nagata cdcaecf@bdfgroup.com
 16
          •     Christina J O christinao@mclaw.org,
                CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com
 17       •     Alfred H Siegel (TR) Al.siegel@asiegelandassoc.com,
                Lisa.irving@asiegelandassoc.com;asiegel@ecf.axosfs.com
 18       •     Andrew Edward Smyth office@smythlo.com
          •     William J Smyth office@smythlo.com, williamsmyth@gmail.com
 19       •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
          •     Darlene C Vigil cdcaecf@bdfgroup.com
 20
          •     Diane C Weil dcweil@dcweillaw.com,
                diane.c.weil@Gmail.com,dweil@ecf.inforuptcy.com,cblair@dcweillaw.com
 21       •     W. Sloan Youkstetter SYoukstetter@FoxLaw.com
 22   2. SERVED BY UNITED STATES MAIL: On April 9, 2019, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 23   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 24   completed no later than 24 hours after the document is filed.

 25   Allen B. Shay                                                      The Honorable Robert Kwan
      202 S Lake Ave, Ste 260                                            United States Bankruptcy Court
 26   Pasadena, CA 91101                                                 255 E. Temple Street, Suite 1682
                                                                         Los Angeles, CA 90012
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:12-bk-26069-RK                Doc 331 Filed 04/09/19 Entered 04/09/19 16:18:53                                       Desc
                                       Main Document    Page 6 of 6

  1   RSN                                                                RSN
      Chase Home Finance Milwaukee                                       McCarthy & Holthus, LLP
  2   Attn: Correspondence Mail                                          1770 Fourth Avenue
      Mail Code LA4-5555                                                 San Diego, CA 92101
      700 Kansas Lane
  3   Monroe, LA 71203
  4                                                                           Service information continued on attached page
  5   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  6   on April 9, 2019, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  7   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  8
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  9   true and correct.

 10    April 9, 2019                           Lisa Masse                                /s/ Lisa Masse
       Date                                    Type Name                                 Signature
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
